Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In view of the claim amendments and arguments presented in the Amendment dated February 28, 2022, the Detailed Action issued December 29, 2021, wherein Claims 1, 2, 4-7, and 9-11 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-11 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claim 1 regarding a two cycle engine having an exhaust valve disposed in the exhaust valve passage, wherein the valve includes a blade having a first end having an arcuate edge, a second end opposite the first end, the shaft being connected to the second end, a first face facing the first wall of the exhaust valve passage, and a second face opposite the first face, and a channel being defined along the second face, which extends in the longitudinal direction from the first end to the second end, in combination with the remaining limitations set forth respectively in Claim 1, are not disclosed nor taught by the prior art.
Concerning the closest prior art, Nagumo et al. (U.S. Patent No. 6,189,494 “Nagumo”) discloses a two-stroke internal combustion engine (column 3, line 10) that includes an engine block having a cylinder block (1) and a cylinder head (column 3, line 15), wherein cylinder block (1) defines a cylinder (1a) defining a cylinder axis, an exhaust passage (4) communicating with cylinder (1a) (see Figure 1), and an exhaust valve passage (within which valve (6) is disposed, see Figure 1) communicating with exhaust passage (4), wherein the exhaust valve passage ((5), (9b)) has a valve accommodating section (5) with a first wall (upper wall) and a second wall (lower wall, see Figure 1).  Furthermore, Nagumo discloses that the cylinder head is connected to the cylinder block (very well-known feature of any internal combustion engine), wherein the first wall of the exhaust valve passage is closer to the cylinder head (upper end of engine) than the second wall of the exhaust valve passage in a direction defined by the cylinder axis (see Figure 1), and wherein a piston (2) is disposed in cylinder (1a) (column 3, lines 8-12).  
Moreover, Nagumo discloses that the engine includes an exhaust valve actuator (8) operatively connected to cylinder block (1) (column 3, lines 39-40) and a reciprocating exhaust valve (6) disposed at least in part in the exhaust valve passage (see Figure 1), wherein valve (6) includes a shaft (6b) operatively connected to a valve actuator (via section (6c)) such that shaft (6b) defines a reciprocation axis of the valve, the reciprocation axis defining a longitudinal direction of the valve (cf. Figures 1 and 2).  Nagumo discloses that valve (6) includes a blade (6a) having a first end with an arcuate edge (6e), a second end opposite the first end (see Figure 3), wherein shaft (6b) is connected to the second end (see Figure 3), wherein a first face faces the first upper  wall of valve accommodating section (5) of the exhaust valve passage and a second face is disposed opposite the first face (second face faces second lower wall of valve accommodating section, see Figure 1).  Nagumo discloses that each of the first and second faces extend between the first and second ends (see Figures 1-3), wherein a channel (6d) is defined along the second face (see Figure 1) such that channel (6d) extends in the longitudinal direction (see figure 3), and wherein channel (6d) and the second lower wall of the exhaust valve passage (5) together define at least in part a valve passage (column 3, lines 34-39) that permits flow of exhaust gas from the first end of the blade to the second end of the blade (column 3, lines 34-39).  Nagumo discloses that a width of the valve passage being at least a third of a width of the blade (see Figure 3) (the width of the valve passage and the width of the blade being measured in a lateral direction, the lateral direction being perpendicular to the longitudinal direction).
However, neither Nagumo nor the related prior art anticipates or renders obvious the combination set forth in the independent claim. Specifically, the prior art does not teach or suggest the exhaust valve that includes a blade having a first end having an arcuate edge, a second end opposite the first end, the shaft being connected to the second end, a first face facing the first wall of the exhaust valve passage, and a second face opposite the first face, and a channel being defined along the second face, which extends in the longitudinal direction from the first end to the second end.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.